DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeuchi et al. (US 2012/0306310 A1).
RE claim 1, Takeuchi teaches a rotating electrical machine (Fig.1) comprising: a rotor 20 which includes a magnet unit 200 and is retained to be rotatable (via shaft 230, see Fig.1 and ¶ 68); and a stator 15 which is equipped with a stator winding 100 including a plurality of conductors 100A, 100B, the stator 15 being arranged to face the rotor 20, wherein a tooth made of soft magnetic material is not disposed between the circumferentially adjacent conductors (see Fig.1B and ¶ 68 for coreless motor without any tooth in between stator conductors 100A, 100B), and wherein each of the conductors includes a conductor made of an aggregation of twisted wires (see Fig.1, 8 and ¶ 87 and claim 1 for winding are formed of sub-aggregates coils. See ¶ 15, 17 for coil being bend, i.e.: twisted).
Allowable Subject Matter
Claims 2-13 are allowed.
RE claim 2, the prior-art does not teach a rotating electrical machine comprising: a rotor which includes a magnet unit and is retained to be rotatable; and a stator which is equipped with a stator winding made up of a plurality of conductors and a stator core, the stator being arranged to face the rotor, wherein the conductors include magnet facing portions arranged to face the magnet unit in a radial direction and turns each of which joints a first one and a second one of the magnet facing portions used for the same phase together axially outside the magnet facing portions, the first and second ones of the magnet facing portions being arranged away from each other with a given number of the magnet facing portions interposed therebetween, wherein the first and second ones of the magnet facing portions which are used for the same phase and joined together by one of the turns are arranged on the same pitch circle defined about a center of the rotor, wherein the stator core includes a yoke located on the opposite side of the stator winding to the rotor in the radial direction and protrusions which protrude from the yoke toward an interval between the circumferentially adjacent magnet facing portions, wherein a thickness of each of the protrusions from the yoke in the radial direction is smaller than half a thickness of the magnet facing portion in the radial direction, and wherein each of the conductors includes a conductor body made of an aggregation of twisted wires.
Claims 3, 4 and 6-13 are allowable for their dependency on claim 2.
RE claim 5 the prior-art does not teach a rotating electrical machine comprising: a stator which is equipped with a stator winding made up of a plurality of conductors; and a rotor which is equipped with a magnet unit disposed on a surface thereof facing the stator, the rotor being retained to be rotatable, wherein the conductors include magnet facing portions arranged to face the magnet unit in a radial direction and turns each of which joints a first one and a second one of the magnet facing portions used for the same phase together axially outside the magnet facing portions, the first and second ones of the magnet facing portions being arranged away from each other with a given number of the magnet facing portions interposed therebetween, wherein the magnet facing portions of the stator winding are arranged at a given interval away from each other in the circumferential direction, wherein the magnet unit includes a plurality of magnets which are disposed on a surface of the rotor which faces the stator and have magnetic poles arrayed alternately in the circumferential direction, wherein the stator is equipped with winding-to-winding members each of which is disposed between the magnetic facing portions arranged adjacent each other in the circumferential direction, wherein if a width of the winding-to-winding members energized by excitation of the stator winding in the circumferential direction within a portion of the magnet unit equivalent to one of magnetic poles thereof is defined as Wt, a saturation magnetic flux density of the winding-to-winding members is defined as Bs, a width of the magnet unit equivalent to one of the magnetic poles in the circumferential direction of the magnet unit is defined as Wm, and the remanent flux density in the magnet unit is defined as Br, the winding-to-winding members are made of magnetic material meeting a relation of Wt×Bs≤Wm×Br or non-magnetic material, and wherein each of the conductors includes a conductor body made of an aggregation of twisted wires.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS TRUONG/Primary Examiner, Art Unit 2834